Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 1 of 20 PageID #: 751




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 ZapFraud, Inc.

                       Plaintiff,                 Civil Action No. 19-cv-1690-CFC

                  v.                              JURY TRIAL DEMANDED

 Mimecast North America, Inc.
 Mimecast UK Limited
 Mimecast Services Ltd.

                       Defendants.


                            SECOND AMENDED COMPLAINT

       Plaintiff ZapFraud, Inc. (“ZapFraud”), for its Complaint against defendants Mimecast

North America, Inc., Mimecast UK Limited, and Mimecast Services Ltd. (collectively

“Defendants” or “Mimecast”), hereby alleges as follows:

                                        Introduction

       1.     ZapFraud is a technology company founded by leading email security researcher

Dr. Bjorn Markus Jakobsson. ZapFraud innovates in the area of email security and provides email

security solutions. Among other things, ZapFraud’s patented technology automatically and

reliably identifies Business Email Compromise scams—a growing threat that has caused a total of

over $12.5 billion of global reported losses as of 2018—and protects businesses and their

employees against email-based deception and fraud attacks.

       2.     Mimecast has used, and continues to use ZapFraud’s patented technology.
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 2 of 20 PageID #: 752




                                       Nature Of The Action

       3.      This action arises under 35 U.S.C. § 271 for Mimecast’s infringement of

ZapFraud’s United States Patent Nos. 10,277,628 (“the ’628 patent”) and 10,609,073 (“the ’073

patent”) (collectively “patents-in-suit”).

                                             The Parties

       4.      Plaintiff ZapFraud is a Delaware corporation with its principal place of business at

118 Ramona Rd, Portola Valley, CA 94028. ZapFraud is operated and controlled by Dr.

Jakobsson.

       5.      Defendant Mimecast North America (“Mimecast NA”) is a Delaware corporation

with its principal place of business at 191 Spring St, Lexington, MA, 02421. Mimecast NA may

be served with process through its registered agent, the Corporation Trust Company at 1209

Orange St, Wilmington, DE, 19801.

       6.      Defendant Mimecast Services, Ltd (“Mimecast Services”) is a U.K. corporation

with its principal place of business at CityPoint, One Ropemaker Street, Moorgate, London EC2Y

9AW, United Kingdom. Mimecast Services may be served in accordance with U.S. or U.K. law.

       7.      Mimecast Services is the owner and controller of the website www.mimecast.com.

The Mimecast website provides information about Mimecast’s products and businesses and

contains a customer login portal for access to Mimecast’s products and services. This website is

accessible to U.S. customers, and contains Mimecast’s U.S. contact information such as addresses

and phone numbers.

       8.      Defendant Mimecast UK Ltd. (“Mimecast UK”) is a U.K. corporation with its

principal place of business at CityPoint, One Ropemaker Street, Moorgate, London EC2Y 9AW,

United Kingdom. Mimecast UK may be served in accordance with U.S. or U.K. law.



                                                 2
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 3 of 20 PageID #: 753




           9.    Mimecast UK is the parent company of Mimecast NA and Mimecast Services. The

holding company of Mimecast UK, Mimecast Limited, is publicly traded on the NASDAQ market

and reports U.S. revenues in its annual reports.

           10.   Mimecast provides a software-as-a-service (SaaS) email security solution.

Mimecast’s email security solution uses and benefits from Dr. Jakobsson’s patented technology,

including the patents-in-suit.

                                     Jurisdiction And Venue

           11.   This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).

           12.   This Court has personal jurisdiction over Mimecast NA.           Mimecast NA is

incorporated under the law of the State of Delaware, and accepts service through its registered

agent.

           13.   This Court has personal jurisdiction over Mimecast Services and Mimecast UK.

These U.K. entities have, directly or through agent, committed, aided, abetted, contributed to,

and/or participated in the commission of acts giving rise to this action within the State of Delaware

and this judicial district and/or have established minimum contacts within the forum such that the

exercise of jurisdiction over them would not offend traditional notions of fair play and substantial

justice.

           14.   Defendants have placed products and services that practice the claims of the

patents-in-suit into the stream of commerce with the reasonable expectation or knowledge that

actual or potential users of such products or services were located within the State of Delaware

and this judicial district. For example, Defendants distribute their products and services through




                                                   3
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 4 of 20 PageID #: 754




channel partners that provide services to end users within the State of Delaware and this juridical

district.

        15.      On information and belief, Defendants have sold, advertised, solicited customers,

and marketed and distributed their products and services that practice the claims of the patents-in-

suit, or aid and abet in the practice of the claims of the patents-in-suit, in the State of Delaware and

this judicial district.

        16.      On information and belief, Defendants have derived substantial revenues from their

infringing acts occurring within the State of Delaware and this juridical district.

        17.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c), and

1400(b). In particular, Mimecast Services and Mimecast UK are foreign entities for which venue

is proper where there is personal jurisdiction.

                                         Background Facts

        18.      Dr. Jakobsson founded ZapFraud in 2014.

        19.      ZapFraud pioneered the detection of Business Email Compromise scams through

automated analysis of deceptive content and structure, and takes actions to, for example,

quarantine, discard, tag, and/or deliver the incoming emails.

        20.      Dr. Jakobsson is and has been a frequent speaker on email fraud prevention,

including on ZapFraud’s fraud detection technology at industry events and conferences, such as

RSA Conference 2016, Black Hat USA 2015, and RSA Conference 2014.

        21.      Defendant Mimecast attends such industry events and conferences as a sponsor

and/or an exhibitor. Such conferences permit attendees to learn about important developments in

information and email security through first-hand interactions with peers, luminaries, and




                                                   4
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 5 of 20 PageID #: 755




emerging and established companies. For example, Mimecast attended RSA Conference 2016,

where Dr. Jakobsson presented.

                                             COUNT I

                                Infringement Of The ’628 Patent

          22.   ZapFraud incorporates by reference the preceding paragraphs as if fully set forth

herein.

          23.   The ’628 patent, entitled “Detecting Phishing Attempts,” was duly and legally

issued by the United States Patent and Trademark Office on April 30, 2019 and corrected on

October 8, 2019. A copy of the ’628 patent is attached hereto as Exhibit A. Dr. Jakobsson is the

sole inventor of the ’628 patent.

          24.   ZapFraud is the exclusive owner of all rights, title, and interest of the ’628 patent,

and has the right to bring this suit for injunctive relief and to recover damages for any current or

past infringement of the ’628 patent.

          25.   The ’628 patent generally relates to a system, method, and computer program for

detecting fraud or phishing attempts in email communications.

          26.   The ’628 patent is valid and enforceable.

          27.   At the time of the invention of the ’628 patent, email services used various

technologies such as whitelisting, blacklisting, Domain-based Message Authentication, Reporting

& Conformance (“DMARC”), and Domain Keys Identified Mail (“DKIM”) to protect email

recipients from potential spam, fraud, or phishing attempts.

          28.   However, existing technologies could be readily defeated by unscrupulous

individuals who craft spam, fraud, scam, or phishing emails. For example, the unscrupulous

individual may use terms that a human would recognize, but might not appear on a blacklist. As



                                                  5
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 6 of 20 PageID #: 756




another example, existing technologies were not capable of detecting a type of phishing-attempt

emails that incorporate human-readable content indications of association of a message with an

authoritative entity, and thus appear to be legitimate/trustworthy to a recipient. The degree of

possible customization of electronic communications makes it particularly difficult for existing

email filters to provide sufficient protection.

       29.     The invention of the ’628 patent solves the problems with existing technologies by,

for example, combining an assessment of the likely end-user interpretation of the message with an

assessment of whether the apparent sender matches the actual sender, and taking action in

response, such as filtering or reporting the message.

       30.     In violation of 35 U.S.C. § 271, Mimecast has infringed and/or induced others to

infringe one or more claims of the ’628 patent by making, using, selling, and/or offering for sale

in the United States, and/or importing into the United States, products, solutions, systems, and

services encompassed by those claims, including email security products and services that scan

the display name of emails to identify email security threats, including, but not limited to,

Mimecast Email Security service, Targeted Threat Protection, and Impersonation Protect.

       31.     Mimecast provides email security products and services that protect customers

against email-based targeted social engineering attacks known as Business Email Compromise.

       32.     Mimecast’s email security products and services, such as Mimecast Email Security

service, Targeted Threat Protection, and Impersonation Protect, check combinations of

impersonation attack identifiers, such as the similarity of the sender’s domain to the customer’s

domain, and whether the sender’s display name is the same as one of the internal user display

names. Mimecast takes action with respect to incoming email traffic based on the number of

identifiers that are triggered, such as hold, tag, or bounce.



                                                   6
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 7 of 20 PageID #: 757




      33.      For example, Mimecast infringes at least claim 1 of the ’628 patent through its

classification system (such as Mimecast Email Security with Targeted Threat Protection) for

detecting attempted deception in an electronic communication (such as an incoming email),

comprising:

            a. a client device (such as Mimecast Administration Console) used to access the

               electronic communication addressed to a user of the client device;

            b. at least one of a profile and content database (such as a Mimecast database that

               stores internal user names); and

            c. at least one server (such as a Mimecast Email Security server) in communication

               with the client device and the at least one of the profile and content database, the at

               least one server comprising:

                   i. an interface configured to receive the electronic communication; and

                   ii. a set of one or more processors configured to:

                          1. parse a display name associated with the electronic communication;

                          2. determine, by at least one classifier component (such as a software

                              component for Impersonation Protect), that the electronic

                              communication appears to have been transmitted on behalf of an

                              authoritative entity (such as an internal user of a Mimecast

                              customer) by:

                                  a. computing a similarity distance between the display name

                                      and at least a name of the authoritative entity (such as the

                                      name of the internal user), wherein the name of the

                                      authoritative entity is retrieved from the at least one of the



                                                  7
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 8 of 20 PageID #: 758




                             profile and the content database, wherein the similarity

                             distance is computed by comparison of items by at least one

                             of:

                                    i. basing the comparison on at least one of a match

                                       between the display name of the electronic

                                       communication (such as the display name of the

                                       incoming email’s sender) and the display name of the

                                       authoritative entity, and

                                   ii. a match between headers associated with the

                                       electronic communication (such as the header of the

                                       incoming email) and headers associated with the

                                       authoritative entity (such as the email header of the

                                       internal user),

                                   iii. wherein the matches are determined by at least one

                                       of: determining that the compared items are the

                                       same, determining that the compared items have a

                                       Hamming distance below a threshold value,

                                       determining that the compared items have an edit

                                       distance below a threshold value, determining that a

                                       support vector machine indicates a similarity based

                                       on previously trained examples, determining a

                                       similarity score based on how many characters were

                                       replaced by characters of sufficient similarity and



                                          8
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 9 of 20 PageID #: 759




                                       performing at least one normalization followed by a

                                       comparison (such as by normalizing the display

                                       name     of   the   incoming   email’s      sender   and

                                       determining a match between the normalized display

                                       name and the internal user’s name);

                    3. determine, by the at least one classifier component, that the

                       electronic communication was not transmitted with authorization

                       from the authoritative entity (such as by analyzing, for example, the

                       sender’s email address, the sender’s domain, and/or mismatch

                       between the sender’s header email address and the reply-to email

                       address);

                    4. based at least in part on determining that the electronic

                       communication appears to have been transmitted on behalf of the

                       authoritative   entity   and    determining    that   the     electronic

                       communication was not transmitted with authorization from the

                       authoritative entity, perform a security determination including

                       classifying the electronic communication, wherein the classifying

                       includes two or more security classifications including good and bad

                       (such as determining whether or not the incoming email meets a

                       number of identifiers defined in an Impersonation Protection

                       definition); and

                    5. based at least in part on the security determination resulting in a bad

                       classification, perform an action comprising at least one of erasing



                                          9
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 10 of 20 PageID #: 760




                               the electronic communication, marking up the electronic

                               communication at least in part by adding a warning or an

                               explanation, flagging the electronic communication, forwarding the

                               electronic communication to a third party, placing the electronic

                               communications in the spam folder, and forwarding the electronic

                               communication to a repository (such as holding email for review,

                               tagging the email body, subject, or header, forwarding email to a

                               moderator or an administrator, or bouncing the email back to

                               sender); and

                  iii. a memory coupled to the processor and configured to provide the processor

                       with instructions.

       34.     Mimecast infringes at least claim 1 of the ’628 patent under 35 U.S.C. § 271(a) by

making, using, selling, and/or offering for sale in the United States, and/or importing into the

United States such a classification system. For example, Mimecast makes the system by providing

all the components of the system and combining the components into an infringing system. As

another example, Mimecast uses the system by placing the system into service, exercising control

of the system, and obtaining benefits from using the system.

       35.     Third parties, including Mimecast’s customers and partners, have infringed, and

continue to infringe, one or more claims of the ’628 patent under 35 U.S.C. § 271(a), either literally

and/or under the doctrine of equivalents, by making, using, selling, and/or offering for sale in the

United States, and/or importing into the United States, Mimecast email security products and

services that scan the display name of emails to identify email security threats, including, but not




                                                 10
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 11 of 20 PageID #: 761




limited to, Mimecast Email Security service, Targeted Threat Protection, and Impersonation

Protect.

        36.     Mimecast has had knowledge of and notice of the ’628 patent and its infringement

since at least the filing of this action.

        37.     Mimecast has induced infringement, and continues to induce infringement, of one

or more claims of the ’628 patent under 35 U.S.C. § 271(b) since at least the filing of this action.

Mimecast actively, knowingly, and intentionally induced, and continues to actively, knowingly,

and intentionally induce, infringement of the ’628 patent by selling or otherwise supplying

Mimecast email security products and services that scan the display name of emails to identify

email security threats, including, but not limited to, Mimecast Email Security service, Targeted

Threat Protection, and Impersonation Protect; with the knowledge and intent that third parties will

use, sell, and/or offer for sale in the United States, and/or import into the United States these

products and services to infringe the ’628 patent; and with the knowledge and intent to encourage

and facilitate the infringement through the dissemination of these products and services and/or the

creation and dissemination of promotional and marketing materials, supporting materials,

instructions, product manuals, and/or technical information related to these products and services.

        38.     Mimecast has contributed to the infringement by third parties, including

Mimecast’s customers, and continues to contribute to infringement by third parties, of one or more

claims of the ’628 patent under 35 U.S.C. § 271(c) since at least the filing of this action, by selling

and/or offering for sale in the United States, and/or importing into the United States, Mimecast

email security products and services that scan the display name of emails to identify email security

threats, including, but not limited to, Mimecast Email Security service, Targeted Threat Protection,

and Impersonation Protect, knowing that these products and services constitute a material part of



                                                  11
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 12 of 20 PageID #: 762




the inventions of the ’628 patent, knowing that these products and services are especially made or

adapted to infringe the ’628 patent, and knowing that these products and services are not staple

articles of commerce suitable for substantial noninfringing use.

          39.   ZapFraud has been and continues to be damaged by Mimecast’s infringement of

the ’628 patent, and will suffer irreparable injury unless the infringement is enjoined by this Court.

          40.   Mimecast’s infringement of the ’628 patent has been and continues to be willful

since at least the filing of this action.

          41.   Mimecast’s conduct in infringing the ’628 patent renders this case exceptional

within the meaning of 35 U.S.C. § 285.

                                             COUNT II

                                  Infringement Of The ’073 Patent

          42.   ZapFraud incorporates by reference the preceding paragraphs as if fully set forth

herein.

          43.   The ’073 patent, entitled “Detecting Phishing Attempts,” was duly and legally

issued by the United States Patent and Trademark Office on March 31, 2020. A copy of the ’073

patent is attached hereto as Exhibit B. Dr. Jakobsson is the sole inventor of the ’073 patent.

          44.   ZapFraud is the exclusive owner of all rights, title, and interest of the ’073 patent,

and has the right to bring this suit for injunctive relief and to recover damages for any current or

past infringement of the ’073 patent.

          45.   The ’073 patent generally relates to a system, method, and computer program for

detecting fraud or phishing attempts in email communications.

          46.   The ’073 patent is valid and enforceable.




                                                 12
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 13 of 20 PageID #: 763




       47.     At the time of the invention of the ’073 patent, email services used various

technologies such as whitelisting, blacklisting, Domain-based Message Authentication, Reporting

& Conformance (“DMARC”), and Domain Keys Identified Mail (“DKIM”) to protect email

recipients from potential spam, fraud, or phishing attempts.

       48.     However, existing technologies could be readily defeated by unscrupulous

individuals who craft spam, fraud, scam, or phishing emails. For example, the unscrupulous

individual may use terms that a human would recognize, but might not appear on a blacklist. As

another example, existing technologies were not capable of detecting a type of phishing-attempt

emails that incorporate human-readable content indications of association of a message with an

authoritative entity, and thus appear to be legitimate/trustworthy to a recipient. The degree of

possible customization of electronic communications makes it particularly difficult for existing

email filters to provide sufficient protection.

       49.     The invention of the ’073 patent solves the problems with existing technologies by,

for example, combining an assessment of the likely end-user interpretation of the message with an

assessment of whether the apparent sender matches the actual sender, and taking action in

response, such as filtering or reporting the message.

       50.     In violation of 35 U.S.C. § 271, Mimecast has infringed and/or induced others to

infringe one or more claims of the ’073 patent by making, using, selling, and/or offering for sale

in the United States, and/or importing into the United States, products, solutions, systems, and

services encompassed by those claims, including, but not limited to, Mimecast Email Security

service, Targeted Threat Protection, and Impersonation Protect.

       51.     For example, Mimecast infringes at least claim 1 of the ’073 patent through its

classification system (such as Mimecast Email Security with Targeted Threat Protection) for



                                                  13
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 14 of 20 PageID #: 764




detecting attempted deception in an electronic communication (such as an incoming email),

comprising:

          a. a client device (such as Mimecast Administration Console) used to access the

              electronic communication addressed to a user of the client device;

          b. at least one of a profile and content database (such as a Mimecast database that

              stores internal user names); and

          c. at least one server (such as a Mimecast Email Security server) in communication

              with the client device and the at least one of the profile and content database, the at

              least one server comprising:

                  i. an interface configured to receive the electronic communication; and

                 ii. a set of one or more processors configured to:

                         1. determine, by at least one classifier component (such as a software

                             component for Impersonation Protect), that the electronic

                             communication appears to have been transmitted on behalf of an

                             authoritative entity (such as an internal user of a Mimecast

                             customer) by:

                                 a. computing a similarity distance between a first item from the

                                     electronic communication and a second item associated with

                                     the authoritative entity, wherein the second item associated

                                     with the authoritative entity is retrieved from the at least one

                                     of the profile and content database, wherein the similarity

                                     distance is computed by performing a match between at least

                                     one of:



                                                 14
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 15 of 20 PageID #: 765




                                 i. the first item comprising a display name of the

                                    electronic communication (such as the display name

                                    of the incoming email’s sender) and the second item

                                    comprising a display name of the authoritative entity,

                                ii. the first item comprising an email address of a sender

                                    of the electronic communication and the second item

                                    comprising an email address of the authoritative

                                    entity,

                               iii. the first item comprising at least a part of a text

                                    comprising the electronic communication and the

                                    second item comprising at least a part of a text

                                    associated with the authoritative entity; and

                                iv. the first item comprising a header associated with the

                                    electronic communication (such as the header of the

                                    incoming email) and the second item comprising a

                                    header associated with the authoritative entity (such

                                    as the email header of the internal user),

                                v. wherein the match is determined by at least one of:

                                    determining that first item and the second item are

                                    the same, determining that the first item and the

                                    second item have a Hamming distance below a first

                                    threshold value, determining that the first item and

                                    the second item have an edit distance below a second



                                       15
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 16 of 20 PageID #: 766




                                       threshold value, determining that a support vector

                                       machine indicates a similarity between the first item

                                       and the second item based on previously trained

                                       examples, determining a similarity score based on

                                       how many characters in the second item were

                                       replaced by characters in the first item and

                                       performing at least one normalization prior to

                                       performing the match (such as by normalizing the

                                       display name of the incoming email’s sender and

                                       determining a match between the normalized display

                                       name and the internal user’s name);

                    2. determine, by the at least one classifier component, that the

                       electronic communication was not transmitted with an authorization

                       from the authoritative entity (such as by analyzing, for example, the

                       sender’s email address, the sender’s domain, and/or mismatch

                       between the sender’s header email address and the reply-to email

                       address);

                    3. based at least in part on determining that the electronic

                       communication appears to have been transmitted on behalf of the

                       authoritative   entity   and   determining    that    the   electronic

                       communication was not transmitted with the authorization from the

                       authoritative entity, perform a security action comprising at least

                       one of: erasing the electronic communication, marking up the



                                         16
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 17 of 20 PageID #: 767




                               electronic communication at least in part by adding a warning or an

                               explanation, flagging the electronic communication, forwarding the

                               electronic communication to a third party, placing the electronic

                               communications in a spam folder, and forwarding the electronic

                               communication to a repository (such as holding email for review,

                               tagging the email body, subject, or header, forwarding email to a

                               moderator or an administrator, or bouncing the email back to

                               sender); and

                  iii. a memory coupled to the set of one or more processors and configured to

                       provide the set of one or more processors with instructions.

       52.     Mimecast infringes at least claim 1 of the ’073 patent under 35 U.S.C. § 271(a) by

making, using, selling, and/or offering for sale in the United States, and/or importing into the

United States such a classification system. For example, Mimecast makes the system by providing

all the components of the system and combining the components into an infringing system. As

another example, Mimecast uses the system by placing the system into service, exercising control

of the system, and obtaining benefits from using the system.

       53.     Third parties, including Mimecast’s customers and partners, have infringed, and

continue to infringe, one or more claims of the ’073 patent under 35 U.S.C. § 271(a), either literally

and/or under the doctrine of equivalents, by making, using, selling, and/or offering for sale in the

United States, and/or importing into the United States, products, solutions, systems, and services

encompassed by those claims, including, but not limited to, Mimecast Email Security service,

Targeted Threat Protection, and Impersonation Protect.




                                                 17
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 18 of 20 PageID #: 768




        54.     Mimecast has had knowledge of and notice of the ’073 patent and its infringement

since at least the filing of this Complaint.

        55.     Mimecast has induced infringement, and continues to induce infringement, of one

or more claims of the ’073 patent under 35 U.S.C. § 271(b) since at least the filing of this

Complaint. Mimecast actively, knowingly, and intentionally induced, and continues to actively,

knowingly, and intentionally induce, infringement of the ’073 patent by selling or otherwise

supplying products, solutions, systems, and services encompassed by those claims, including, but

not limited to, Mimecast Email Security service, Targeted Threat Protection, and Impersonation

Protect, with the knowledge and intent that third parties will use, sell, and/or offer for sale in the

United States, and/or import into the United States these products and services to infringe the ’073

patent; and with the knowledge and intent to encourage and facilitate the infringement through the

dissemination of these products and services and/or the creation and dissemination of promotional

and marketing materials, supporting materials, instructions, product manuals, and/or technical

information related to these products and services.

        56.     Mimecast has contributed to the infringement by third parties, including

Mimecast’s customers, and continues to contribute to infringement by third parties, of one or more

claims of the ’073 patent under 35 U.S.C. § 271(c) since at least the filing of this Complaint, by

selling and/or offering for sale in the United States, and/or importing into the United States,

products, solutions, systems, and services encompassed by those claims, including, but not limited

to, Mimecast Email Security service, Targeted Threat Protection, and Impersonation Protect,

knowing that these products and services constitute a material part of the inventions of the ’073

patent, knowing that these products and services are especially made or adapted to infringe the




                                                 18
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 19 of 20 PageID #: 769




’073 patent, and knowing that these products and services are not staple articles of commerce

suitable for substantial noninfringing use.

        57.     ZapFraud has been and continues to be damaged by Mimecast’s infringement of

the ’073 patent, and will suffer irreparable injury unless the infringement is enjoined by this Court.

        58.     Mimecast’s infringement of the ’073 patent has been and continues to be willful

since at least the filing of this Complaint.

        59.     Mimecast’s conduct in infringing the ’073 patent renders this case exceptional

within the meaning of 35 U.S.C. § 285.

                                          Prayer For Relief

        WHEREFORE, ZapFraud prays for judgment as follows:

        A.      That Mimecast has infringed the patents-in-suit;

        B.      That Mimecast’s infringement of the patents-in-suit has been willful;

        C.      That Mimecast, its officers, agents, and employees, and those persons in active

concert or participation with any of them, and their successors and assigns, be permanently

enjoined from infringement, inducing infringement, and contributory infringement of the patents-

in-suit, including but not limited to the making, using, selling, and/or offering for sale in the United

States, and/or importing into the United States, any devices, products, software, or methods that

infringe the patents-in-suit before their respective expiration dates;

        D.      That ZapFraud be awarded all damages adequate to compensate it for Mimecast’s

infringement, such damages to be determined by a jury and, if necessary to adequately compensate

ZapFraud for the infringement, an accounting, and that such damages be trebled and awarded to

ZapFraud with pre-judgment and post-judgment interest;




                                                  19
Case 1:19-cv-01690-CFC Document 29 Filed 04/24/20 Page 20 of 20 PageID #: 770




       E.      That this case be declared an exceptional case within the meaning of 35 U.S.C. §

285 and that ZapFraud be awarded the attorney fees, costs, and expenses incurred in connection

with this action; and

       F.      That ZapFraud be awarded such other and further relief as this Court deems just

and proper.

                                    Demand For Jury Trial

       Plaintiff ZapFraud hereby demands a trial by jury on all issues so triable.



 Dated: April 24, 2020                               Respectfully submitted,

                                                     FARNAN LLP

                                                     /s/ Brian E. Farnan        .
                                                     Brian E. Farnan (No. 4089)
                                                     Michael J. Farnan (Bar No. 5165)
                                                     919 North Market St., 12th Floor
                                                     Wilmington, DE 19801
                                                     Telephone: 302-777-0300
                                                     Facsimile: 302-777-0301
                                                     bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com

                                                     Jonas McDavit (admitted pro hac vice)
                                                     Wen Xue (admitted pro hac vice)
                                                     DESMARAIS LLP
                                                     230 Park Avenue
                                                     New York, NY 10169
                                                     Telephone: 212-351-3400
                                                     Facsimile: 212-351-3401
                                                     jmcdavit@desmaraisllp.com
                                                     wxue@desmaraisllp.com

                                                     Attorneys for Plaintiff ZapFraud, Inc.




                                                20
